Mr. Presiding Justice Baker delivered the opinion of the court. An action of tort for the conversion of personal property under the Municipal Court Act (J. & A. ¶¶ 3313 et seq.) is governed by the same rules of evidence as an action of trover at common law. The bailment was one in which the bailee was hired by the bailor to perform labor on the article bailed and was a bailment for the benefit of both parties. The rule of law is that if the article bailed is used in a different manner or for a longer time than was agreed by the bailor, the bailee is guilty of conversion and is answerable for all damages, and even for a loss which due care could not have prevented. Raynor v. Sheffler, 79 N. J. Law 340; Hall v. Corcoran, 107 Mass. 251; Towne & Co. v. Wiley, 23 Vt. 355; 3 Amer. & Eng. Encyc. of Law, 752; Edwards on Bailments, sec. 381; Addison on Torts (Wood’s Ed.) 496. “If a person who is intrusted with the goods of another for a particular purpose put them into the hands of a third person, contrary to orders, it is a conversion. A wrongful intent is not necessary. It is enough if the owner has been deprived of his property by the act of another assuming an unauthorized dominion and control over it. ’ ’ Boldewahn v. Schmidt, 89 Wis. 444. In the case at bar plaintiff testified that defendant said he would do the work on the furs himself. The. defendant denied that he used the words testified to by the plaintiff, but admitted that he said he would make the muff and have it ready in two weeks, and did not testify that anything was said about sending the cape to a third person to do the work. In the leading case of Laverty v. Snethen, 68 N. Y. 522, where the plaintiff delivered to the defendant an indorsed note of a third person to be negotiated and the proceeds or the note returned the next day, the defendant delivered the note to one Foote, with whom he was negotiating about buying the note, under the promise that he would get it discounted and return the avails to the defendant. Foote had the note discounted, but appropriated the avails to his own use. Church. Ch. J., said (p. 525): “The act of permitting the note to go out of his possession and beyond his reach was an act which he had no legal right to do. It was an unlawful interference with the plaintiff’s property which resulted in loss, and that interference and disposition constituted, within the general principles referred to, a conversion, and the authorities I think sustain this conclusion, by a decided weight of adjudication. A leading case is Syeds v. Hay (4 T. R. 260), where it was held that trover would lie against the master of a vessel who had landed goods of the plaintiff contrary to the plaintiff’s orders, though the plaintiff might have had them by sending for them and paying the wharfage. Butler, J., said: ‘If one man who is intrusted with the goods of another put them into the hands of a third person, contrary to orders, it is a conversion. ’ ” From the evidence the jury might properly find that the defendant, in violation of his agreement with the plaintiff, pnt the cape into the hands of a third person and this was a conversion. Again, the defendant when plaintiff made a demand for her cape did not put his refusal on the ground that he had given the cape to his brother to do the required work and the cape had been stolen, but falsely stated that he had been too busy to do the work, and the refusal -to deliver the cape under such circumstances is presumptive evidence of conversion. Ingalls v. Bulkley, 15 Ill. 224; Hall v. White, 3 Carr. & P. 136, 14 E. C. L. 490. The judgment must be affirmed. Judgment affirmed.